Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the method and apparatus for color imaging a three-dimensional structure of the instant invention.
The most recent amendment distinguishes over the prior art by specifying that the color scanning is of light from a second light source that is received along the same light transmission path as that of the first light source. As amended, the claim specifies the imaging arrangement shown in Fig.8 (for example) where light from the second/color light sources (377) is transmitted parallel to the transmission path used for the main/first light source (31) wherein after the transmitted light is reflected by the object (26), the same transmission/return path as the main/first light source (31) is used to perform color scanning. This differs from the illumination of Migdal_170. For example, as can be seen in Fig.15a of Migdal_170 multiple light sources are off-axis relative to the transmission/return path of the light sources and receiver. The light source used for color imaging as disclosed by Migdal_170 is clearly a separate light source (“in a color snap function 204, signals a light source 115 (if necessary), such as a room lamp, to illuminate the object 101 and gathers the color information in a series of frames” Migdal_170 column 17, lines 6-20), as opposed to a second light source using the same transmission/return path as a first light source/scanner as specified by the claimed invention. See Applicant’s arguments filed 10/14/2021 and the Notice of Allowance mailed 12/24/2020 for parent US Application No. 15/175,267, issued as US Patent No. 10,924,720 for additional differences between the claimed invention and the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        August 9, 2022